          Case 2:15-cr-00205-TLN-EFB Document 105-2 Filed 07/23/19 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MATTHEW D. SEGAL
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-205-TLN-EFB

12                                Plaintiff,            CERTIFICATE OF SERVICE BY MAIL

13                         v.

14   MATTHEW MULLER,

15                               Defendants.

16

17          The undersigned hereby certifies that she is an employee in the Office of the United States

18 Attorney for the Eastern District of California and is a person of such age and discretion to be competent

19 to serve papers.

20          That on July 23, 2019, she served a copy of the United States’ Motion For Extension of Time to

21 Respond, by placing said copy in a postpaid envelope addressed to the person hereinafter named, at the

22 place and address stated below, which is the last known address, and by depositing said envelope and its

23 contents in the United States Mail at Sacramento, California.

24 ///

25 ///

26 ///

27 ///

28 ///


      CERTIFICATE OF SERVICE BY MAIL                    1
         Case 2:15-cr-00205-TLN-EFB Document 105-2 Filed 07/23/19 Page 2 of 2

 1 Addressee:

 2 Matthew D. Muller
   1684 Decoto Rd, #274
 3 Union City, CA 94587

 4

 5   Dated: July 23, 2019                        MCGREGOR W. SCOTT
                                                 United States Attorney
 6

 7                                         By: /s/ YUNIA LUBEGA
                                               YUNIA LUBEGA
 8                                             Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     CERTIFICATE OF SERVICE BY MAIL          2
